
	
		110th CONGRESS
		2d Session
		S. 3004
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2009 for defense activities of the Department of Energy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy National Security
			 Act for Fiscal Year 2009.
		2.Table of contents
			The table of contents for this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Table of
				contents.
					Sec. 3. Congressional defense
				committees.
					DIVISION C—DEPARTMENT OF
				ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
					TITLE XXXI—DEPARTMENT OF ENERGY
				NATIONAL SECURITY PROGRAMS
					Subtitle A—National Security
				Programs Authorizations
					Sec. 3101. National Nuclear
				Security Administration.
					Sec. 3102. Defense
				environmental cleanup.
					Sec. 3103. Other defense
				activities.
					Sec. 3104. Defense nuclear
				waste disposal.
					Subtitle B—Program
				Authorizations, Restrictions, and Limitations
					Sec. 3111. Modification of
				functions of Administrator for Nuclear Security to include elimination of
				surplus fissile materials usable for nuclear weapons.
					Sec. 3112. Report on compliance
				with Design Basis Threat issued by the Department of Energy in
				2005.
					Sec. 3113. Modification of
				submittal of reports on inadvertent releases of restricted data.
					Sec. 3114. Nonproliferation
				scholarship and fellowship program.
					Sec. 3115. Review of and
				reports on Global Initiatives for Proliferation Prevention program.
					TITLE XXXII—DEFENSE NUCLEAR
				FACILITIES SAFETY BOARD
					Sec. 3201.
				Authorization.
				
			3.Congressional defense
			 committeesFor purposes of
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		CDEPARTMENT OF ENERGY NATIONAL SECURITY
			 AUTHORIZATIONS AND OTHER AUTHORIZATIONS
			XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMS
				ANational Security Programs
			 Authorizations
					3101.National Nuclear Security
			 Administration
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2009 for the activities of the National Nuclear Security Administration in
			 carrying out programs necessary for national security in the amount of
			 $9,641,892,000, to be allocated as follows:
							(1)For weapons activities,
			 $6,610,701,000.
							(2)For defense nuclear nonproliferation
			 activities, including $538,782,000 for fissile materials disposition,
			 $1,799,056,000.
							(3)For naval reactors, $828,054,000.
							(4)For the Office of the Administrator for
			 Nuclear Security, $404,081,000.
							(b)Authorization of new plant
			 projectsFrom funds referred
			 to in subsection (a) that are available for carrying out plant projects, the
			 Secretary of Energy may carry out new plant projects for the National Nuclear
			 Security Administration as follows:
							(1)For readiness in technical base and
			 facilities, the following new plant projects:
								Project 09–D–404, Test Capabilities
			 Revitalization Phase 2, Sandia National Laboratory, Albuquerque, New Mexico,
			 $3,200,000.
								Project 08–D–806, Ion Beam Laboratory
			 Project, Sandia National Laboratory, Albuquerque, New Mexico,
			 $10,014,000.
								(2)For naval reactors, the following new plant
			 projects:
								Project 09–D–902, Naval Reactors Facility
			 Production Support Complex, Naval Reactors Facility, Idaho Falls, Idaho,
			 $8,300,000.
								Project 09–D–190, Project engineering and
			 design, Knolls Atomic Power Laboratory infrastructure upgrades, Knolls Atomic
			 Power Laboratory, Kesselring Site, Schenectady, New York, $1,000,000.
								3102.Defense environmental cleanupFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2009 for defense
			 environmental cleanup activities in carrying out programs necessary for
			 national security in the amount of $5,297,256,000.
					3103.Other defense activitiesFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2009 for other defense
			 activities in carrying out programs necessary for national security in the
			 amount of $826,453,000.
					3104.Defense nuclear waste
			 disposalFunds are hereby
			 authorized to be appropriated to the Department of Energy for fiscal year 2009
			 for defense nuclear waste disposal for payment to the Nuclear Waste Fund
			 established in section 302(c) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(c)) in the amount of $197,371,000.
					BProgram Authorizations, Restrictions, and
			 Limitations
					3111.Modification of functions of Administrator
			 for Nuclear Security to include elimination of surplus fissile materials usable
			 for nuclear weaponsSection
			 3212(b)(1) of the National Nuclear Security Administration Act (50 U.S.C.
			 2402(b)(1)) is amended—
						(1)by redesignating paragraph (18) as
			 paragraph (19); and
						(2)by inserting after paragraph (17) the
			 following new paragraph (18):
							
								(18)Eliminating inventories of surplus fissile
				materials usable for nuclear
				weapons.
								.
						3112.Report on compliance with Design Basis
			 Threat issued by the Department of Energy in 2005
						(a)In generalNot later than January 2, 2009, the
			 Secretary of Energy shall submit to the congressional defense committees a
			 report setting forth the status of the compliance of Department of Energy sites
			 with the Design Basis Threat issued by the Department in November 2005 (in this
			 section referred to as the 2005 Design Basis Threat).
						(b)ElementsThe report required by subsection (a) shall
			 include the following:
							(1)For each Department of Energy site subject
			 to the 2005 Design Basis Threat, an assessment of whether the site has achieved
			 compliance with the 2005 Design Basis Threat.
							(2)For each such site that has not achieved
			 compliance with the 2005 Design Basis Threat—
								(A)a description of the reasons for the
			 failure to achieve compliance;
								(B)a plan to achieve compliance;
								(C)a description of the actions that will be
			 taken to mitigate any security shortfalls until compliance is achieved;
			 and
								(D)an estimate of the annual funding
			 requirements to achieve compliance.
								(3)A list of such sites with Category I
			 nuclear materials that the Secretary determines will not achieve compliance
			 with the 2005 Design Basis Threat.
							(4)For each site identified under paragraph
			 (3), a plan to remove all Category I nuclear materials from such site,
			 including—
								(A)a schedule for the removal of such nuclear
			 materials from such site;
								(B)a clear description of the actions that
			 will be taken to ensure the security of such nuclear materials; and
								(C)an estimate of the annual funding
			 requirements to remove such nuclear materials from such site.
								(5)An assessment of the adequacy of the 2005
			 Design Basis Threat in addressing security threats at Department of Energy
			 sites, and a description of any plans for updating, modifying, or otherwise
			 revising the approach taken by the 2005 Design Basis Threat to establish
			 enhanced security requirements for Department of Energy sites.
							3113.Modification of submittal of reports on
			 inadvertent releases of restricted data
						(a)In generalSection 4522 of the Atomic Energy Defense
			 Act (50 U.S.C. 2672) is amended—
							(1)in subsection (e), by striking on a
			 periodic basis and inserting in each even-numbered year;
			 and
							(2)in subsection (f), by striking paragraph
			 (2) and inserting the following new paragraph (2):
								
									(2)The Secretary of Energy shall, in each
				even-numbered year beginning in 2010, submit to the committees and Assistant to
				the President specified in subsection (d) a report identifying any inadvertent
				releases of Restricted Data or Formerly Restricted Data under Executive Order
				No. 12958 discovered in the two-year period preceding the submittal of the
				report.
									.
				
							(b)Technical correctionSubsection (e) of such section, as amended
			 by subsection (a)(1) of this section, is further amended by striking
			 subsection (b)(4) and inserting subsection
			 (b)(5).
						3114.Nonproliferation scholarship and fellowship
			 program
						(a)EstablishmentThe Administrator for Nuclear Security
			 shall carry out a program to provide scholarships and fellowships for the
			 purpose of enabling individuals to qualify for employment in the
			 nonproliferation programs of the Department of Energy.
						(b)Eligible individualsAn individual shall be eligible for a
			 scholarship or fellowship under the program established under this section if
			 the individual—
							(1)is a citizen or national of the United
			 States or an alien lawfully admitted to the United States for permanent
			 residence;
							(2)has been accepted for enrollment or is
			 currently enrolled as a full-time student at an institution of higher education
			 (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1002(a));
							(3)is pursuing a program of education that
			 leads to an appropriate higher education degree in a qualifying field of study,
			 as determined by the Administrator;
							(4)enters into an agreement described in
			 subsection (c); and
							(5)meets such other requirements as the
			 Administrator prescribes.
							(c)AgreementAn individual seeking a scholarship or
			 fellowship under the program established under this section shall enter into an
			 agreement, in writing, with the Administrator that includes the
			 following:
							(1)The agreement of the Administrator to
			 provide such individual with a scholarship or fellowship in the form of
			 educational assistance for a specified number of school years (not to exceed
			 five school years) during which such individual is pursuing a program of
			 education in a qualifying field of study, which educational assistance may
			 include payment of tuition, fees, books, laboratory expenses, and a
			 stipend.
							(2)The agreement of such individual—
								(A)to accept such educational
			 assistance;
								(B)to maintain enrollment and attendance in a
			 program of education described in subsection (b)(2) until such individual
			 completes such program;
								(C)while enrolled in such program, to maintain
			 satisfactory academic progress in such program, as determined by the
			 institution of higher education in which such individual is enrolled;
			 and
								(D)after completion of such program, to serve
			 as a full-time employee in a nonproliferation position in the Department of
			 Energy or at a laboratory of the Department for a period of not less than 12
			 months for each school year or part of a school year for which such individual
			 receives a scholarship or fellowship under the program established under this
			 section.
								(3)The agreement of such individual with
			 respect to the repayment requirements specified in subsection (d).
							(d)Repayment
							(1)In generalAn individual receiving a scholarship or
			 fellowship under the program established under this section shall agree to pay
			 to the United States the total amount of educational assistance provided to
			 such individual under such program, plus interest at the rate prescribed by
			 paragraph (4), if such individual—
								(A)does not complete the program of education
			 agreed to pursuant to subsection (c)(2)(B);
								(B)completes such program of education but
			 declines to serve in a position in the Department of Energy or at a laboratory
			 of the Department as agreed to pursuant to subsection (c)(2)(D); or
								(C)is voluntarily separated from service or
			 involuntarily separated for cause from the Department of Energy or a laboratory
			 of the Department before the end of the period for which such individual agreed
			 to continue in the service of the Department pursuant to subsection
			 (c)(2)(D).
								(2)Failure to repayIf an individual who received a scholarship
			 or fellowship under the program established under this section is required to
			 repay, pursuant to an agreement under paragraph (1), the total amount of
			 educational assistance provided to such individual under such program, plus
			 interest at the rate prescribed by paragraph (4), and fails repay such amount,
			 a sum equal to such amount (plus such interest) is recoverable by the United
			 States Government from such individual or the estate of such individual
			 by—
								(A)in the case of an individual who is an
			 employee of the United States Government, setoff against accrued pay,
			 compensation, amount of retirement credit, or other amount due the employee
			 from the Government; or
								(B)such other method as is provided by law for
			 the recovery of amounts owed to the Government.
								(3)Waiver of repaymentThe Administrator may waive, in whole or in
			 part, repayment by an individual under this subsection if the Administrator
			 determines that seeking recovery under paragraph (2) would be against equity
			 and good conscience or would be contrary to the best interests of the United
			 States.
							(4)Rate of interestFor purposes of repayment under this
			 subsection, the total amount of educational assistance provided to an
			 individual under the program established under this section shall bear interest
			 at the applicable rate of interest under section 427A(c) of the Higher
			 Education Act of 1965 (20 U.S.C. 1077a(c)).
							(e)Preference for cooperative education
			 studentsIn evaluating
			 individuals for the award of a scholarship or fellowship under the program
			 established under this section, the Administrator may give a preference to an
			 individual who is enrolled in, or accepted for enrollment in, an institution of
			 higher education that has a cooperative education program with the Department
			 of Energy.
						(f)Coordination of benefitsA scholarship or fellowship awarded under
			 the program established under this section shall be taken into account in
			 determining the eligibility of an individual receiving such scholarship or
			 fellowship for Federal student financial assistance provided under title IV of
			 the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
						(g)Report to CongressNot later than January 1, 2010, the
			 Administrator shall submit to the congressional defense committees a report on
			 the activities carried out under the program established under this section,
			 including any recommendations for future activities under such program.
						(h)FundingOf the amounts authorized to be
			 appropriated by section 3101(a)(2) for defense nuclear nonproliferation
			 activities, $3,000,000 shall be available to carry out the program established
			 under this section.
						3115.Review of and reports on Global Initiatives
			 for Proliferation Prevention program
						(a)Review of program
							(1)In generalThe Administrator for Nuclear Security
			 shall conduct a review of the Global Initiatives for Proliferation Prevention
			 program.
							(2)Report requiredNot later than February 1, 2009, the
			 Administrator shall submit to the congressional defense committees a report
			 setting forth the results of the review required under paragraph (1). The
			 report shall include the following:
								(A)A description of the goals of the Global
			 Initiatives for Proliferation Prevention program and the criteria for
			 partnership projects under the program.
								(B)Recommendations regarding the
			 following:
									(i)Whether to continue or bring to a close
			 each of the partnership projects under the program in existence on the date of
			 the enactment of this Act, and, if any such project is recommended to be
			 continued, a description of how that project will meet the criteria under
			 subparagraph (A).
									(ii)Whether to enter into new partnership
			 projects under the program with Russia or other countries of the former Soviet
			 Union.
									(iii)Whether to enter into new partnership
			 projects under the program in countries other than countries of the former
			 Soviet Union.
									(C)A plan for completing partnership projects
			 under the program with the countries of the former Soviet Union by 2012.
								(b)Report on funding for projects under
			 program
							(1)In generalThe Administrator shall submit to the
			 congressional defense committees a report on—
								(A)the purposes for which amounts made
			 available for the Global Initiatives for Proliferation Prevention program for
			 fiscal year 2009 will be obligated or expended; and
								(B)the amount to be obligated or expended for
			 each partnership project under the program in fiscal year 2009.
								(2)Limitation on funding before submittal of
			 reportNone of the amounts
			 authorized to be appropriated for fiscal year 2009 by section 3101(a)(2) for
			 defense nuclear nonproliferation activities and available for the Global
			 Initiatives for Proliferation Prevention program may be obligated or expended
			 until the date that is 30 days after the date on which the Administrator
			 submits to the congressional defense committees the report required under
			 paragraph (1).
							(c)Limitation on funding for Global Nuclear
			 Energy PartnershipNone of
			 the amounts authorized to be appropriated for fiscal year 2009 by section
			 3101(a)(2) for defense nuclear nonproliferation activities and available for
			 the Global Initiatives for Proliferation Prevention program may be used for
			 projects related to energy security that could promote the Global Nuclear
			 Energy Partnership.
						XXXIIDEFENSE NUCLEAR FACILITIES SAFETY
			 BOARD
				3201.AuthorizationThere are authorized to be appropriated for
			 fiscal year 2009, $28,968,574 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2286 et seq.).
				
	
		
			Passed the Senate September 17,
			 2008.
			
			Secretary
		
	
	
	
